Case 2:20-cv-12175-NGE-PTM ECF No. 6 filed 09/29/20            PageID.75     Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DALE LESTER MORRIS,                    CASE NO. 2:20-CV-12175
                                       HONORABLE NANCY G. EDMUNDS
                                       UNITED STATES DISTRICT JUDGE
             Plaintiff,
vs.

SHERMAN CAMPBELL, et. al.,

               Defendants,
________________________________/
          OPINION AND ORDER OF SUMMARY DISMISSAL

      Plaintiff is an inmate currently confined at the Gus Harrison Correctional

Facility in Adrian, Michigan. On August 18, 2020, Magistrate Judge R. Steven

Whalen signed an order of deficiency, which required plaintiff to file pay the $

350.00 filing fee, plus the additional $ 50.00 administrative fee, or to submit an

application to proceed in forma pauperis within thirty days of the order. (ECF No.

4). To date, plaintiff has neither paid the filing fee in full or supplied this Court with

the requested information. For the reasons stated below, the complaint is dismissed

without prejudice.

                                  I. Discussion

      The Prisoner Litigation Reform Act of 1995 (PLRA) states that “if a prisoner

brings a civil action or files an appeal in forma pauperis, the prisoner shall be

required to pay the full amount of a filing fee.” 28 U.S.C. § 1915(b)(1)(as amended).

                                            1
Case 2:20-cv-12175-NGE-PTM ECF No. 6 filed 09/29/20            PageID.76    Page 2 of 3




See also In Re Prison Litigation Reform Act, 105 F. 3d 1131, 1138 (6th Cir. 1997).

The in forma pauperis statute, 28 U.S.C. § 1915(a), does provide prisoners the

opportunity to make a “downpayment” of a partial filing fee and pay the remainder

in installments. See Miller v. Campbell, 108 F. Supp. 2d 960, 962 (W.D. Tenn.

2000). Under the PLRA, a prisoner may bring a civil action in forma pauperis if he

or she files an affidavit of indigency and a certified copy of the trust fund account

statement for the six-month period immediately preceding the filing of the

complaint. See 28 U.S.C.A. § 1915(a). If the inmate does not pay the full filing fee

and fails to provide the required documents, the district court must notify the

prisoner of the deficiency and grant him or her thirty days to correct it or pay the full

fee. See McGore v. Wrigglesworth, 114 F. 3d 601, 605 (6th Cir. 1997). If the

prisoner does not comply, the district court must presume that the prisoner is not a

pauper, assess the inmate the full fee, and order the case dismissed for want of

prosecution. Id.

      The Court dismisses the complaint without prejudice for want of prosecution,

because of plaintiff’s failure to comply with Magistrate Judge Whalen’s deficiency

order by failing to timely pay the filing fee or to provide the requested documentation

needed to proceed in forma pauperis. See Erby v. Kula, 113 F. App’x. 74, 75-6 (6th

Cir. 2004); Davis v. United States, 73 F. App’x. 804, 805 (6th Cir. 2003).



                                           2
Case 2:20-cv-12175-NGE-PTM ECF No. 6 filed 09/29/20         PageID.77    Page 3 of 3




      Accordingly, the Court DISMISSES WITHOUT PREJUDICE the

complaint under 28 U.S.C. § 1915(a)(1) and (b)(1) and (2) for failure to comply

with the filing requirements of the Prison Litigation Reform Act. Nothing in this

order precludes plaintiff from filing a new civil rights complaint under a new case

number so long as he pays the filing and administrative fees or provides the complete

and correct information necessary to proceed without prepayment of fees.

      Plaintiff’s motions for the appointment of counsel (ECF No. 2) and to amend

the pleadings (ECF No. 5) are DENIED WITHOUT PREJUDICE.

                                ________________________________________
                                HON. NANCY G. EDMUNDS
                                UNITED STATES DISTRICT JUDGE
DATED:




                                         3
